Name: Commission Implementing Decision (EU) 2018/233 of 15 February 2018 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2018) 818) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: processed agricultural produce;  health;  agricultural activity;  trade;  agricultural policy;  fisheries;  cooperation policy;  deterioration of the environment;  animal product
 Date Published: 2018-02-17

 17.2.2018 EN Official Journal of the European Union L 45/33 COMMISSION IMPLEMENTING DECISION (EU) 2018/233 of 15 February 2018 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2018) 818) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Article 29 of that Directive requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit a residue monitoring plan providing required guarantees (the plan). The plan should at least apply to the groups of residues and substances listed in that Annex I. (2) Commission Decision 2011/163/EU (2) approves plans submitted by certain third countries concerning specified animal and animal products as listed in the Annex to that Decision (the list). (3) While Andorra has not provided a residue monitoring plan for domestically produced porcine, Andorra has provided guarantees in respect of porcine raw material originating either from Member States or from third countries which are approved to export such raw material to the European Union. An entry for Andorra for porcine with the appropriate footnote should therefore be added in the list. (4) Burkina Faso has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Burkina Faso for honey should therefore be included in the list. (5) Benin has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Benin for honey should therefore be included in the list. (6) While Mauritius has not provided a residue monitoring plan for domestically produced honey, Mauritius has provided guarantees in respect of honey raw material originating either from Member States or from third countries which are approved to export such raw material to the European Union. An entry for the Mauritius for honey with the appropriate footnote should therefore be added in the list. (7) San Marino has submitted a plan for milk to the Commission. That plan provides sufficient guarantees and should be approved. An entry for San Marino for milk should therefore be included in the list. (8) South Africa is currently included in the list for farmed game. However, the latest audit carried out by the Commission in South Africa has confirmed shortcomings in the capacity of the South African authorities to carry out reliable checks for farmed game. The entry for South Africa concerning farmed game should therefore be deleted from the list. South Africa has been informed accordingly. (9) Zimbabwe is currently included in the list for aquaculture and farmed game. However, Zimbabwe has not provided a plan as required by Article 29 of Directive 96/23/EC and has declared that residue testing is not currently being carried out and it is not expected to be implemented, and that export of aquaculture to the EU could no longer take place. The entries for Zimbabwe concerning aquaculture and farmed game should therefore be deleted from the list. Zimbabwe has been informed accordingly. (10) In order to avoid any disruption to trade, transitional periods should be laid down to cover the relevant consignments from South Africa and from Zimbabwe which were dispatched to the Union before the date of application of this Decision. (11) Decision 2011/163/EU should therefore be amended accordingly. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text set out in the Annex to this Decision. Article 2 For a transitional period until 15 April 2018, Member States shall accept consignments of farmed game from South Africa and Zimbabwe provided that the importer can demonstrate that such consignments were certified and dispatched to the Union prior to 1 March 2018 in accordance with Decision 2011/163/EU. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 February 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Porcine Equine Poultry Aquaculture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X (3) X X AE United Arab Emirates X (3) X (1) AL Albania X X X AM Armenia X X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X X X X X BD Bangladesh X BF Burkina Faso X BJ Benin X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X X X X X X X CM Cameroon X CN China X X X X X CO Colombia X X CR Costa Rica X CU Cuba X X DO Dominican Republic X EC Ecuador X ET Ethiopia X FK Falkland Islands X X X FO Faeroe Islands X GE Georgia X GH Ghana X GL Greenland X X X GT Guatemala X X HN Honduras X ID Indonesia X IL Israel (7) X X X X X X IN India X X X IR Iran X JM Jamaica X JP Japan X X KE Kenya X KG Kyrgyzstan X KR South Korea X X LK Sri Lanka X MA Morocco X X MD Moldova X X X X ME Montenegro X X X X X X X X MG Madagascar X X MK former Yugoslav Republic of Macedonia (4) X X X X X X X X X MM Republic of the Union of Myanmar X MU Mauritius X X (3) MX Mexico X X X MY Malaysia X (3) X MZ Mozambique X NA Namibia X X NC New Caledonia X (3) X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X PH Philippines X PM Saint Pierre and Miquelon X PN Pitcairn Islands X PY Paraguay X RS Serbia (5) X X X X (2) X X X X X X RU Russia X X X X X X X (6) X RW Rwanda X SA Saudi Arabia X SG Singapore X (3) X (3) X (3) X (8) X (3) X X (3) X (8) X (8) SM San Marino X X (3) X X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X X ZA South Africa X ZM Zambia X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food-producing animals only). (3) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (4) The former Yugoslav Republic of Macedonia; the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Not including Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence). (6) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (7) Hereafter understood as the State of Israel, excluding the territories under Israeli administration since June 1967, namely the Golan Heights, the Gaza Strip, East Jerusalem and the rest of the West Bank. (8) Only for commodities of fresh meat originating from New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore.